Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Manoj Kumar Jha appeals from the district court’s order denying his motion for a new trial and denying his motion for reconsideration of the order granting the Government an extension of time to file a response. We have reviewed the record and find no abuse of discretion by the district court and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jha, No. 1:12-cr-00595-ELH-1, 2016 WL 3231038 (D. Md. June 13, 2016). We deny Jha’s motion for sanctions and his motion to vacate this court’s decision in United States v. Jha, 613 Fed.Appx. 212 (4th Cir. 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED